280 S.W.3d 792 (2009)
STATE of Missouri, Respondent,
v.
Lawrence E. COLEMAN, Appellant.
No. ED 91096.
Missouri Court of Appeals, Eastern District, Division Four.
April 21, 2009.
Edward Scott Thompson, St. Louis, MO, for appellant.
Chris Koster, Mary Highland Moore, Jefferson City, MO, for respondent.
Before: KATHIANNE KNAUP CRANE, P.J., MARY K. HOFF, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Lawrence Coleman appeals the judgment of the Circuit Court of the City of St. Louis, the Honorable Steven R. Ohmer presiding, after a jury found him guilty of two counts of assault in the first degree of a law enforcement officer, § 565.081.1 RSMo. (2000); two counts of armed criminal action, § 571.015.1; and one count of domestic assault in the third degree, § 565.074. Coleman appeals only his convictions for first degree assault of a law enforcement officer, arguing that the trial court erred in refusing to instruct the jury on the lesser-included offense of assault in the second degree of a law enforcement officer, § 565.082.1.
We have reviewed the briefs and the record on appeal, and no error of law appears. Thus, a written opinion would serve no jurisprudential purpose. The parties have been given a memorandum, for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 30.25(b).
AFFIRMED.